At the outset, Mr. President, 
I would like to warmly congratulate you, my brother, 
on your assumption of the presidency of the General 
Assembly at its sixty-ninth session, with its theme of 
“Delivering on and implementing a transformative post-
2015 development agenda”, which is both timely and 
appropriate. I would also like to take this opportunity 
to express my deep appreciation to your predecessor, 
Ambassador John Ashe, for a job well done.

Next year, 2015, marks the seventieth anniversary of 
the birth of the United Nations. The world has changed 
almost beyond recognition since 1945. Originally 
founded by 50 Members, the United Nations has seen 
three times that many nations join it in the intervening 
years. The demographic, economic, political and cultural 
realities of its Member States bear little resemblance to 
those of the past. The challenges of the time and the 
demands of the age are vastly different from those of 
the period following the Second World War, or even 
the past few decades. Change, rapid transformative 
change, is the order of the day. And yet the United 
Nations, the Organization that ostensibly represents 
the entire community of nations and the peoples of the 
world, remains stuck in the past. It is still thoroughly 
dominated by a few countries and has marginalized the 
overwhelming majority. Its institutions and structures 
are an anachronism in the modern world.

More crucially, the United Nations has fallen 
far short of playing the primary role in pursuing the 
fundamental objectives for which it was established. 
The maintenance of global peace and security was and 
remains one of its cardinal goals, and yet conflicts and 
wars — even simultaneous and multiple wars — have 
become a constant feature of our lives. Many of them 


are waged in total disregard for the United Nations and 
its mandate. In Africa — from the East to the West 
and in the North — in the Middle East and on every 
other continent, extremism, terrorism and all forms of 
bigotry and intolerance are spreading. The record on 
other key principles and aspirations is also far from 
satisfactory, whether the issue is ending poverty, 
ensuring sustainable development, advancing human 
rights, preventing epidemics, respecting sovereignty 
and non-interference in the affairs of others, ensuring 
justice and equality or protecting the environment. 
The world is unquestionably facing a very grave 
and dangerous situation. To paraphrase the words 
of the Secretary-General, this is a terrible time “for 
the principles enshrined in the Charter of the United 
Nations” (A/69/PV.6, p. 1).

In order to restore the relevance and credibility 
of the United Nations — to turn it into a truly 
representative institution of all nations and peoples, 
where all nations, no matter how big or small, have 
respect for its Charter and for international law, and 
where all nations contribute, each according to its 
capabilities, to peace and security and to the welfare 
of people and the planet — it is imperative that we 
fundamentally restructure, democratize and rebuild the 
United Nations. The crucial and pressing need for that 
has been clear for several decades now, starting in the 
height of the Cold War and continuing through the past 
25 years, during which time the world has lived through 
an unsuccessful attempt to impose a unipolar world. 
Consequently, United Nations reform has formally been 
on the agenda for close to two decades. No country has 
openly disputed the importance of restructuring the 
United Nations, and many workable proposals have 
been presented and thoroughly discussed. Yet we are no 
nearer to change, because of the stubborn and cynical 
opposition of the dominant Powers.

Given the determination of those Powers to 
maintain their control of the United Nations and its 
unrepresentative and undemocratic character, the 
chances of genuine change in the next few years are 
indeed slender. It is therefore vital that all nations and 
peoples — as well as the political and social forces 
that stand for peace, independence, international law, 
justice, equity and sustainable development — forge 
a common front. They must consolidate partnerships 
and coordinate their efforts on the basis of a broad 
common strategy to stem the threats we face and to 
build a better and more equitable world, while at the 
same time containing without let-up the campaign to 
restructure the United Nations, eradicate poverty, 
prevent conflicts, address global warming and fight all 
forms of terrorism and extremism.

Eritrea’s perspective on the need for an overhaul of 
the United Nations system is informed not only by the 
shared experience of the majority of nations, but also 
by its own history. The international system and the 
dominant Powers have dealt the Eritrean people a raw 
deal. First, they were denied the right to decolonization 
and independence to satisfy what the then United 
States Secretary of State John Foster Dulles in 1952 
stated were in “the strategic interests of the United 
States in the Red Sea basin”. When the Eritrean people 
embarked on a 30-year armed struggle for national 
liberation and independence in order to advance their 
geopolitical interests in the Horn of Africa and the 
Red Sea region, the super-Powers supplied arms and 
advisers to their client States to crush Eritrea’s right 
to self-determination, and the United Nations ignored 
their plight. Even after achieving independence at a 
tremendous human and material cost and joining the 
community of nations, the Eritrean people are still 
victimized. The United Nations once again has failed to 
uphold an internationally endorsed, final and binding 
arbitration of the border decision. In fact, to add insult 
to injury, it has imposed unjust sanctions on their 
country.

That travesty of justice has caused harm not only 
to Eritrea but to the entire Horn of Africa, which is 
now mired in endemic conflicts and instability. Once 
again and from this rostrum, Eritrea calls on the 
United Nations and the Security Council to redress that 
injustice by taking concrete measures to end the illegal 
occupation of sovereign Eritrean territory. The unjust 
and unfair sanctions, for which everyone now agrees 
that there was and continues to be no justification, must 
also unconditionally and immediately be lifted. Such 
long-overdue measures would contribute positively to 
the tireless efforts of the Eritrean people to build their 
nation, maintain peace, stability and harmony, improve 
their livelihood, lay the foundations of a strong, 
equitable national economy, create opportunities 
for youth and women, and advance regional and 
international engagement and cooperation.
